Citation Nr: 0733521	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-44 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for unspecified leg and 
foot conditions now claimed as cold injury to the lower 
extremities.  

2.	Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to 
September 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 RO decision denying to reopen a claim 
for service connection for unspecified leg and foot 
conditions now claimed as cold injury to the lower 
extremities and a March 2004 RO decision denying an increased 
evaluation for hemorrhoids. 

An informal hearing was held at the RO in August 2006, the 
report has been reviewed by the Board.  In August 2007, the 
veteran testified in a Travel Board hearing in front of the 
undersigned Acting Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  During the course of the hearing, the veteran, 
through his representative, requested that the record be held 
open for 60 days to permit him the opportunity to submit 
additional evidence.  The request was granted.  However, that 
period has since passed and no additional evidence was 
submitted.

Based on a motion presented during the hearing in August 
2007, this appeal has been advanced on the docket because of 
the veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The Board also received additional medical evidence from the 
veteran during the hearing consisting of Social Security 
Administration (SSA) records.  The evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2006).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.

FINDINGS OF FACT

1.	By an unappealed October 2003 Board decision, the Board 
denied the veteran's claim for unspecified leg and foot 
conditions claimed as a cold injury to the lower extremities 
because the evidence did not show that the veteran was 
actually exposed to cold weather or incurred a chronic cold 
weather injury in service.  

2.	Evidence received subsequent to the October 2003 Board 
decision is evidence not previously submitted to the RO.  The 
evidence is cumulative and redundant and does not relate to 
an unestablished fact necessary to substantiate the claim or 
present a reasonable possibility of substantiating the 
veteran's claim.

3.	The medical evidence of record does not show that the 
veteran's hemorrhoids have persistent bleeding with secondary 
anemia or fissures.  


CONCLUSIONS OF LAW

1.	The October 2003 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38. C.F.R. § 20.1100 (2006).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for an unspecified 
leg and foot condition claimed as a cold injury to the lower 
extremities is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.	The criteria for a 20 percent evaluation for service-
connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 
(West. 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
March 2005, prior to the initial decision on cold injury 
claim in May 2005.  The RO also provided the veteran with 
notice of the VCAA in February 2004, prior to the initial 
decision on the claim for an increased evaluation for 
hemorrhoids in March 2004.  Therefore, the timing requirement 
for a VCAA notice has been met and to decide the appeal would 
not be prejudicial to the claimant.  The Board also notes 
that in a March 2006 letter, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While the timing of this notice was after the initial 
adjudication, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because no 
notice is needed in this case because service connection is 
not granted.  As such, no disability rating or effective date 
will be assigned as a result of this decision.  Therefore, VA 
is not required to provide this notice.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

In reviewing an application to reopen a claim of service 
connection, as is the claim for the leg and foot condition, 
VA must notify a veteran of the evidence and information that 
is necessary to both reopen his claim and to establish his 
entitlement to the underlying claim for the benefit sought."  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  In the present 
case, the appellant received notice as to the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefits sought in the March 2005 
letter, but not the particular evidence and information 
necessary to reopen the claim.  

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claim.  In the May 2005 
rating decision, the RO was clear as to why the evidence was 
not considered new and material as well as what type of 
evidence was needed to reopen the claim.  The decision 
referenced the 2003 Board decision and noted what type of 
evidence was needed to reopen the claim.  Additionally, in 
his current communications to the RO and testimony before the 
Board, the veteran argues that he suffered a cold injury to 
his lower extremities during his active service.  This would 
indicate that he has actual knowledge of the "material" 
evidence that would establish a basis to reopen his claim for 
service connection.  Thus, the Board finds that he has not 
been prejudiced by VA's failure to provide him with a letter 
in full compliance with Kent, supra.

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, a hearing 
was held before the Board in August 2007 and VA Compensation 
and Pension Examinations were conducted in February 2004, 
August 2006 and September 2006.  The claimant has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

New and Material Evidence 

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the appellant's claim for 
service connection for a leg and foot condition was denied in 
October 2003 because there was no etiological relationship 
between the disability and service.  The RO noted that there 
was no evidence of a chronic disability in service and no 
evidence of a cold injury or frostbite.   The veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  The 
Board will address the evidence submitted since the October 
2003 Board decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the October 2003 Board decision, the Board considered 
service medical records, private medical records, VA medical 
records, the veteran's testimony and VA Compensation and 
Pension Examinations.  The Board held that the veteran had a 
diagnosis of varicose veins and venous stasis disease.  The 
Board also found that there was no indication in the service 
medical records of frostbite or a cold weather injury in 
service.  Additionally, the veteran testified that he did not 
know if he had frostbite in service.  Of note is an April 
2003 VA examination in which the examiner opined that the 
veteran's condition was related to service based on the 
veteran's recitation of exposure to cold weather in Korea and 
not based on review of the claims file.  An August 2003 VA 
examination indicated, after review of the service medical 
records, that the veteran's polyneuropathy was of unknown 
etiology.  The examiner concluded, based on a review of all 
the evidence of record, that the veteran's leg condition was 
not related to service.  The Board ultimately held that 
service connection for a disability of the lower extremities 
was denied because there was no evidence of a cold injury in 
service or competent evidence linking his lower extremity 
disability to service.

Following the October 2003 Board decision, additional VA 
medical records, private medical records and SSA records were 
submitted.  The medical evidence diagnosed the veteran with 
varicose veins, venous stasis disease and polyneuropathy.  In 
podiatry note dated in July 2005, a VA podiatrist assessed 
the veteran as having loss of sensation to all toes "(vet 
claims frost bite in Korea)."  There is no indication that 
the veteran's claims file was reviewed.  A September 2006 VA 
Compensation Examination, based on a review of the claims 
file, indicated that since there was no evidence of exposure 
to cold weather in service, the veteran's stasis dermatitis 
and peripheral neuropathy was not related to a cold weather 
injury in service.  The SSA records granted benefits to the 
veteran for his venous insufficiency, stasis dermatitis and 
motor polyneuropathy in the lower extremities, but did not 
establish the etiology of the veteran's disability.  

The Board finds that the medical evidence submitted after the 
October 2003 Board decision is new evidence because it had 
not been previously submitted to agency decision makers.  The 
SSA records, VA medical records and the VA Compensation 
Examinations were not available for review by the Board in 
October 2003.  The evidence, however, is not material.  None 
of those records establish that the veteran incurred a cold 
injury in service.  

Moreover, the evidence is essentially the same as the 
evidence the Board relied on in October 2003.  There is a 
medical opinion solely based on the veteran's recitation of 
being exposed to cold weather in service, and not based on a 
review of the claims file, which links the veteran's 
condition to service.  There is also a medical opinion based 
on a review of the claims file which does not link the 
veteran's condition to service.  Essentially the April 2003 
and July 2005 opinions reach the same conclusion based on the 
veteran's assertion that he was exposed to cold weather in 
Korea.  Additionally, the August 2003 and September 2006 
opinions reach the same conclusion after a review of the 
claims file.  

The Board finds that the new evidence does not relate to the 
primary issue in this case: evidence, other than the 
veteran's own statements, establishing that the veteran was 
exposed to cold weather in service.  The evidence simply 
presents the same issues to the RO as were before the Board 
in October 2003.  The evidence does not address the 
unestablished fact, incurrence of a cold weather injury in 
service, which is necessary to substantiate the claim for 
service connection for the unspecified leg and foot 
condition.  To establish service connection for the veteran's 
condition, the new evidence must show that the veteran was 
actually suffered a cold weather injury in service, to 
include cold weather exposure.  The evidence submitted after 
the October 2003 Board decision does not pertain to the 
weather conditions the veteran was exposed to in service.  
The evidence presented, is cumulative and redundant of the 
evidence of record at the time of the October 2003 Board 
decision.  As such, it does not raise a reasonable 
possibility of substantiating the claim because the evidence 
does not show that the veteran was exposed to cold weather 
and/or incurred a cold weather injury in service.  

Additionally, the testimony presented by the veteran during 
the August 2007 hearing is essentially duplicative of 
contentions presented in prior adjudications of this claim.  
The veteran testified that he was exposed to cold weather in 
service and did not have the appropriate footwear.  The 
veteran testified that he received treatment in service for 
cold weather exposure.  The veteran testified that he 
believed that his foot and leg condition was related to his 
exposure to cold weather in service.  The Board notes that 
this contention is not new and was considered by the Board in 
the October 2003 decision.  Furthermore, the veteran is not 
competent to provide an opinion on a matter that requires 
medical knowledge.  The Court has held that unsupported lay 
statements, even if new, cannot serve to reopen a previously 
disallowed claim.  Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board concludes that the evidence submitted since the 
prior final Board decision is cumulative, redundant, and not 
material to the veteran's claim for service connection.  The 
claim was previously denied due to a lack of evidence that 
the veteran was exposed to cold weather in service.  The 
veteran has not submitted any evidence demonstrating actual 
cold weather exposure in Korea other than his own statements.  
The medical records do not substantiate the veteran's 
assertions.  Therefore, the claim of entitlement to service 
connection for unspecified leg and foot conditions is not 
reopened.

Hemorrhoids

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under the rating criteria, a noncompensable rating is 
assigned for hemorrhoids, external or internal, that are mild 
or moderate.  A 10 percent rating is assigned for external or 
internal hemorrhoids that are large or thrombotic, 
irreduceable, with excessive redundant tissue, evidencing 
frequent recurrences.  Assignment of a 20 percent rating 
requires external or internal hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  

The Board finds that the medical evidence of records does not 
warrant a 20 percent rating in this case.  Specifically, in 
the August 2006 VA Compensation and Pension Examination the 
examiner indicated that there were a few scattered small 
nonthrombosed, non-bleeding external hemorrhoids.  
Furthermore, the examiner found that the veteran had no signs 
of anemia.  In a February 2004 VA Compensation and Pension 
Examination and in a May 2004 VA medical record, the veteran 
experienced occasional bleeding when straining.  In a 
November 2003 VA medical record, the veteran had occasional 
rectal bleeding due to hemorrhoids.  An examiner found no 
gross blood present and no fissures.  To warrant a 20 percent 
evaluation, there must be evidence that the veteran has 
persistent bleeding with secondary anemia or fissures, none 
of which were present in the medical evidence of record.  

In the August 2007 hearing, the veteran testified that he 
experienced constipation and strain.  When the veteran 
strained a lot, a lot of blood would come out.  He also 
stated that he was never diagnosed with anemia.  As the 
current VA examination, VA and private medical records, and 
the veteran's testimony have not identified persistent 
bleeding, fissures or anemia, the criteria for a higher are 
not met, and the claim for increased rating must be denied.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for unspecified 
leg and foot conditions now claimed as cold injury to the 
lower extremities and the claim is not reopened.

A 20 percent evaluation for hemorrhoids is denied. 



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


